DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
2.	The Applicant’s amendments to claims 5 and 21 (see p. 9 of Applicant’s Remarks filed dated 12/09/2020), have been fully considered; the newly amended claim language overcomes the previously applied rejection under 35 U.S.C. §112(b). The rejection (see section 2 of the Office Action dated 09/01/2020) has been withdrawn. However, a further, unrelated 35 U.S.C. §112 rejection has been entered based on the amended claim language (see section 11 below).

3.	The Applicant’s amendments to claims 8 and 24 (see p. 9 of Applicant’s Remarks filed dated 12/09/2020), have been fully considered; the newly amended claim language overcomes the previously applied rejection under 35 U.S.C. §112(b). The rejection (see section 3 of the Office Action dated 09/01/2020) has been withdrawn. However, a further, unrelated 35 U.S.C. §112 rejection has been entered based on the amended claim language (see section 10 below).

4.	The Applicant’s amendments to claims 11 and 27 (see p. 9 of Applicant’s Remarks filed 12/09/2020), have been fully considered; the newly amended claim language overcomes the  The rejection (see section 4 of the Office Action dated 09/01/2020) has been withdrawn. 

5.	The Applicant’s amendments to claims 14 and 30 (see p. 9 of Applicant’s Remarks filed 12/09/2020), have been fully considered; the newly amended claim language overcomes the previously applied rejection under 35 U.S.C. §112(b). The rejection (see section 5 of the Office Action dated 09/01/2020) has been withdrawn. 

6.	The Applicant’s arguments regarding the prior art rejection of newly amended claims 1 – 12 (see pp. 9 - 12 of Applicant’s Remarks dated 12/09/2020), have been fully considered but are moot because the arguments do not apply to the set of references being used in the current rejection.

7.	The Applicant’s incorporation of subject matter previously indicated as allowable into independent claims 13 and 29 (see p. 9 of Applicant’s Remarks dated 12/09/2020), have been fully considered; the newly amended claim language overcomes the previously applied prior art rejection. See section 9 below.

REASONS FOR ALLOWANCE
8.	Claims 13 – 15 and 29 - 31 are allowed.
Reasons For Allowance Over Prior Art
9.	The following is an examiner’s statement of reasons for allowance:
	The independent claims are directed towards the idea of a host processer sending a flow ID to an associated modem processor; when the modem processor sends a signal using that flow ID, controlling the amount of power the host processor expends to process data in subsequent signals. Power control in general is well known in the art; the idea of a modem processor controlling a host processor’s power consumption is also known. The Examiner did not find the idea of a modem processor increasing power consumption of the host processor[sic] based on the modem processor transmitting a signal corresponding to a flow ID provided by the host processor. The Examiner believes that the cited prior art is the best available, and believes that one of ordinary skill in the art would not have found it obvious to combine with another reference(s) such that the independent claims would be taught. Therefore claims 13 – 15 and 29 - 31 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
10.	Claims 8 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 (the parent claim of claim 8) recites “detecting… one or more properties of a control signal”, and then “[sending an instruction to the host processor] based on detecting the one or more properties of the control signal… at a time before the modem processor completes processing of the corresponding data signal”. Claim 8 recites “wherein instructing the host processor… is based at least in part on… a quality of a subsequent [to the control signal] signal”. Based on the Specification and the Applicant’s arguments, it is clear that the invention is directed to the idea of the modem processor 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
11.	Claims 5 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 (the parent claim of claim 5) recites “detecting… one or more properties of a control signal”, and then “[sending an instruction to the host processor] based on detecting… at a time before the modem processor completes processing of the corresponding data signal”. The order of operation as claimed is 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1 – 3, 6 – 7, 9 – 10, 17 – 19, 22 – 23, and 25 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pontarelli (US 20050034001 A1) in view of in view of Kohlmann (US 20070109987 A1).
	Regarding claim 1, Pontarelli discloses subject matter relating to power saving in a wireless device. Specifically, Pontarelli discloses a method for wireless communication, comprising: 
event is detected; see paragraph [0040] and Fig. 3 element 310; event can be e.g. an external connection request; see paragraph [0036]) from a network node (AP; see paragraph [0023] and Fig. 1 element 128); 
	detecting, via a modem processor, one or more properties of the control signal at a layer of the modem processor (network interface (i.e. modem) detects an event; see paragraph [0040] and Fig. 3 element 310; e.g. a receipt of a signal with particular properties, for example a signal indicative of a connection request or VOIP call; see paragraph [0036]; the Examiner notes that as the signal is detected by the modem (network interface), it is necessarily done “at a layer of the modem processor”), 
	instructing, from the layer of the modem processor and based on detecting the one or more properties of the control signal, a host processor to utilize an increased power consumption state for processing data from the data signal received from the network node (host is woken from power saving state (i.e. is instructed to increase power consumption) and receives and processes event related request from network interface; see paragraphs [0040 – 0042] and Fig. 3 elements 320 – 335) at a time before the modem processor completes processing of the corresponding data signal (detected control signal can be a call setup request; see paragraph [0036]; the Examiner points out that one of ordinary skill in the art would understand the steps of the cited portion of Fig. 3—namely, 310 – 325—are clearly intended to happen very quickly—on the order of milliseconds--while the servicing of a call itself would take orders of magnitude longer. In other words, the processing of the call data would not be 
	sending, subsequent to and based on instructing the host processor to utilize the increased power consumption state, the data received in the data signal from the network node to the host processor (host is woken and receives and processes event related request from network interface; see paragraphs [0040 – 0042] and Fig. 3 element 330; for example, network interface receives BT connection request and sends it to host processor for servicing; see paragraph [0051])
	Pontarelli does not explicitly disclose wherein the control signal comprises a control channel indicating resources for receiving a corresponding data signal.

	Kohlmann discloses subject matter relating to power saving in a UE. Specifically, Kohlmann discloses:	
	- wherein the control signal comprises a control channel indicating resources for receiving a corresponding data signal (device’s power saving measures can be used for control channels incl. PICH; see paragraph [0016]; the Examiner notes that the PICH indicates resources for receiving corresponding data signals).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Pontarelli with Kohlmann by specifying that the category of detectable signals described by Pontarelli includes the PICH (or similar) of Kohlmann. One of ordinary skill in the art would have found it obvious to do so, as 

	Regarding claims 2 and 18, Pontarelli and Kohlmann teach the subject matter of the parent claim(s), as noted above. Pontarelli does not explicitly disclose the limitations of claims 2 and 18.

	However, Kohlmann discloses subject matter relating to power saving in a UE. Specifically, Kohlmann discloses:	
	wherein detecting the one or more properties of the control signal comprises detecting the signal including the control channel having at least a threshold energy (DRX detects PICH, and then wakes host processor; see paragraph [0060] and Fig. 5; the Examiner understands the threshold here to be sufficient energy for the signal to be detectable).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of Pontarelli and Kohlmann with Kohlmann by adding/substituting the PICH detection to the list of events triggering the wakeup of the host processor. One of ordinary skill would have found it obvious to do so, as control channels are important to detect and process, and this would allow less 

	Regarding claims 3 and 19, Pontarelli and Kohlmann teach the subject matter of the parent claim(s), as noted above. Pontarelli does not explicitly disclose the limitations of claims 3 and 19.

	However, Kohlmann discloses:
	wherein detecting the one or more properties of the control signal comprises detecting decoding of the control channel (DRX detects and demodulates (decodes) PICH and S-CCPCH, and then wakes host processor; see paragraph [0060] and Fig. 5).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the disclosure of Kohlmann and Pontarelli with Kohlmann by adding/substituting the PICH/S-CCPCH detection/demodulation to the list of events triggering the wakeup of the host processor. One of ordinary skill would have found it obvious to do so, as control channels are important to detect and process, and this would allow less power consumption while still processing the important signals. Further, doing so would have been a use of a technique known in the art to improve a similar device, with 

	Regarding claims 6 and 22, Pontarelli discloses the subject matter of the parent claim(s), as noted above. Pontarelli further discloses:
	… wherein the layer of the modem processor is an internet protocol (IP) layer and a destination IP address in the control signal matches an IP address associated with the host processor (event can be a VOIP call—in other words, IP packets to device are received; see paragraph [0036]).
	Pontarelli does not disclose the remainder of the claim.

	However, Kohlmann discloses:
	wherein detecting the one or more properties of the control signal comprises detecting that the layer of the modem processor has completed 32030284.16662Qualcomm Ref. No. 183804decoding of the data from the data signal for providing to the host processor… (DRX detects and demodulates (decodes) S-CCPCH, and then wakes host processor; see paragraph [0060] and Fig. 5; the Examiner understands the broadest reasonable interpretation of a data signal as any signal carrying data, e.g. S-CCPCH)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of Pontarelli and Kohlmann with Kohlmann by using the decoding of the signal as a trigger, as in Kohlmann, with the specific circumstances (receiving IP packets destined for the device) of Pontarelli. One of 

	Regarding claims 7 and 23, Pontarelli and Kohlmann teach the subject matter of the parent claim(s), as noted above. Pontarelli further discloses:
	wherein the control signal is received via a transceiver (transceiver; see Fig. 1 element 110), and wherein instructing the host processor to utilize the increased power consumption state is based at least in part on at least one of determining a type of data call associated with the control signal (host is woken from power saving state (i.e. is instructed to increase power consumption) and receives and processes event related request from network interface; see paragraphs [0040 – 0042] and Fig. 3 elements 320 – 335; e.g. a BT connection request or VOIP call request; see paragraphs [0035 - 0036]), determining a wireless technology associated with the control signal, determining a duration of a transmission time interval (TTI) associated with the control signal, determine a type of radio bearer active at the transceiver, determining a size of a transport block associated with the control signal, determining a last time the host processor utilized the increased power consumption state, or determining a latency requirement for the transceiver or an associated radio bearer.

	Regarding claims 9 and 25, Pontarelli and Kohlmann teach the subject matter of the parent claim(s), as noted above. Pontarelli further discloses:
	wherein instructing the host processor to utilize the increased power consumption state includes communicating, to the host processor, at least one of an amount of time to remain in the increased power consumption state, or a starting time for the increased power consumption state (host is woken from power saving state (i.e. is instructed to increase power consumption); see paragraphs [0040 – 0042] and Fig. 3 elements 320 – 335; the Examiner notes that the wakeup happens immediately, and understands the instruction to be an instruction communicating that the starting time is immediate).

	Regarding claims 10 and 26, Pontarelli and Kohlmann teach the subject matter of the parent claim(s), as noted above. Pontarelli further discloses:
	further comprising receiving, from the host processor, an indication of a time at which the host processor is to utilize the increased power consumption state (host processor wakes to service interfaces; see paragraph [0042] and Fig. 3 element 330; this can include sending a message to modem; see paragraph [0051] and Fig. 5 element 515; as this is during the servicing process, the Examiner understands it as indicating the time that the host processor is awake (now)).

	Regarding claim 17, Pontarelli discloses an apparatus for wireless communication (user wireless system; see Fig. 1), comprising:  34 030284.16662Qualcomm Ref. No. 183804 
transceiver; see Fig. 1); 
	a memory (memory; see Fig. 1); and 
	at least one processor communicatively coupled with the transceiver and the memory (processor coupled to memory and transceiver; see Fig. 1), wherein the at least one processor is configured to: 
		receive control signal (event is detected; see paragraph [0040] and Fig. 3 element 310; event can be e.g. an external connection request; see paragraph [0036]) from a network node (AP; see paragraph [0023] and Fig. 1 element 128); 
		detect one or more properties of the control signal at a layer of a modem processor (network interface (i.e. modem) detects an event; see paragraph [0040] and Fig. 3 element 310; e.g. a receipt of a signal with particular properties, for example a signal indicative of a connection request or VOIP call; see paragraph [0036]; the Examiner notes that as the signal is detected by the modem (network interface), it is necessarily done “at a layer of the modem processor”) 
		instruct, based on detecting the one or more properties of the control signal, a host processor to utilize an increased power consumption state for processing data from the data signal received from the network node (host is woken from power saving state (i.e. is instructed to increase power consumption) and receives and processes event related request from network interface; see paragraphs [0040 – 0042] and Fig. 3 elements 320 – 335) at a time before the modem processor completes processing of the corresponding data signal (detected control signal can be a call setup request; see paragraph [0036]; the Examiner points out that 
		send, subsequent to and based on instructing the host processor to utilize the increased power consumption state, the data received in the data signal from the network node to the host processor (host is woken and receives and processes event related request from network interface; see paragraphs [0040 – 0042] and Fig. 3 element 330; for example, network interface receives BT connection request and sends it to host processor for servicing; see paragraph [0051])
	Pontarelli does not explicitly disclose wherein the control signal comprises a control channel indicating resources for receiving a corresponding data signal.

	Kohlmann discloses subject matter relating to power saving in a UE. Specifically, Kohlmann discloses:	
	- wherein the control signal comprises a control channel indicating resources for receiving a corresponding data signal (device’s power saving measures can be used for control channels incl. PICH; see paragraph [0016]; the Examiner notes that the PICH indicates resources for receiving corresponding data signals).
.

13.	Claims 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pontarelli (US 20050034001 A1) in view of Kohlmann (US 20070109987 A1) and in further view of Wang (US 20110199948 A1).

	Regarding claims 11 and 27, Pontarelli and Kohlmann teach the subject matter of the parent claim(s), as noted above. Pontarelli does not explicitly disclose the claim limitations.
	
	Wang discloses subject matter relating to energy management of devices performing transmission and data processing. Specifically, Wang discloses:
	wherein instructing the host processor to utilize the increased power consumption state is based at least in part on a quality- of-service (QoS) level associated with at least one of a device is instructed to spend more energy on compressing (i.e. processing) the signal based on QoS considerations; see paragraphs [0038 – 0042] and Fig. 5 elements 540 – 580)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Pontarelli and Kohlmann with Wang by incorporating the QoS level of the transmission into the consideration of whether to use a higher power consumption to process the signal. One of ordinary skill in the art would have found it obvious to do so, as this would allow for better (less lossy) and quicker processing of the signal, allowing for fulfilment of whatever QoS requirements are in place for the signal. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).	

14.	Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pontarelli (US 20050034001 A1) in view of Kohlmann (US 20070109987 A1) and in further view of Hasholzner (US 20190104480 A1)

	Regarding claims 12 and 28, Pontarelli and Kohlmann teach the subject matter of the parent claim(s), as noted above. Pontarelli does not explicitly disclose the claim limitations.


	further comprising instructing, from the layer of the modem processor and based on detecting the one or more properties of the signal, at least one of a shared memory, a memory controller, a memory access module, or a bus, to utilize a different power consumption state (various DSP circuits are powered up or down; see paragraphs [0120 – 0121] and Fig. 17; DSP incl. shared memory and memory controller; see paragraph [0049])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Pontarelli and Kohlmann with Hasholzner by powering the various blocks of Hasholzner (incl. shared memory and memory controller), in the same manner as Pontarelli powers the host processor. One of ordinary skill in the art would have found it obvious to do so as Pontarelli suggests the idea in general (see paragraph [0042], but simply does not explicitly list the particular components claimed; this would provide even more power savings. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.S./Examiner, Art Unit 2464   

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464